HALL, Justice:
Review of a decision of the Board of Review of the Industrial Commission, sus*336taining the order of an Appeals Referee, of a 52-week disqualification period for entitlement to unemployment compensation, under the provisions of Title 35-4-5(e), U.C. A.1953, in this case particularly having to do with failure to report “away from home” travel to comply with eligibility provisions for compensation.
In order to perpetuate rights to compensation, while unemployed and entitled thereto, one must file a weekly report about any employment in which he may have been engaged, what he received, etc., including a report requiring a “yes” or “no” answer to the following:
I traveled away from home. (If “yes,” show the date and time left, destination, date and time returned and purpose of trip. If looking for work, list employers you contacted.) [Yes] [No].
This was a requirement adjunct to another required written commitment to the effect that a claimant, to obtain benefits, must state that during the week for which weekly reports are required “I was able, available, and willing to accept full-time work.”
Christensen was 1) “away from home” during the week in question, and 2) he was not “able, available and willing to accept full-time work,” because on Tuesday, September 28, 1976, he drove to Price, Utah,. 120 miles away, to go elk hunting. Between the 28th and Thursday, the 30th, he had sprained his ankle, was treated at the Price Hospital, returning to Salt Lake City on Friday, October 1, 1976. Thereafter he certified in writing that during the week ending October 2,1976, he was “able, available and willing to accept full-time work” and that he had not “traveled away from home,” — as he understood the terms. His only explanation was that he thought “away from home” meant “outside of Utah,” — which seems to discredit his claim that he had not received a handbook that stated just such condition, — which apparently added up, in the mind of the Appeals Referee, the Board of Review and the Industrial Commission only a convenient “Yes, I read it, but yes, I didn’t read it” gratuity, that likewise does not appeal to this Court, which affirms the decision as modified, with no costs on appeal assessed.
ELLETT, C. J., concurs.